

117 HR 5272 IH: Taliban Recognition Prevention Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5272IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Curtis (for himself, Ms. Stefanik, Mr. Wilson of South Carolina, and Mr. Kinzinger) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prevent recognition of the Taliban-controlled government of Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Taliban Recognition Prevention Act. 2.Prevention of recognition of Taliban-controlled government of Afghanistan(a)Sense of CongressIt is the sense of Congress that—(1)the Taliban maintains a close partnership with al Qaeda and other terrorist organizations that pose a threat to the national security interests of the United States; and(2)the President should not—(A)extend diplomatic recognition to the Taliban-controlled government of Afghanistan;(B)provide any funds to the Taliban, directly or indirectly; or(C)act to relieve any bilateral or multilateral sanctions on the Taliban or Taliban leaders.(b)Recognition preventionThe Secretary of State shall instruct, as appropriate, the representative of the United States Government for each international organization in which the United States participates to use the voice, vote, and influence of the United States to advocate that such organization not recognize the Taliban-controlled government of Afghanistan.(c)Inclusion of subordinate organizationsFor purposes of this section, the term Taliban includes—(1)subordinate organizations, including the Haqqani Network; and(2)any successor organization.